Case: 21-51151    Document: 00516504857        Page: 1    Date Filed: 10/12/2022




          United States Court of Appeals
               for the Fifth Circuit                          United States Court of Appeals
                                                                       Fifth Circuit

                                                                     FILED
                                                              October 12, 2022
                                No. 21-51151
                                                                Lyle W. Cayce
                                                                     Clerk

   Jose Garcia,

                                                          Movant—Appellant,

                                    versus

   David Matson; Barbara Matson; Yolanda Garret,
   individually and on behalf of all others similarly situated,

                                                         Plaintiffs—Appellees,

                                    versus

   NIBCO, Incorporated,

                                                         Defendant—Appellee.


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 5:19-CV-717


   Before Smith, Clement, and Haynes, Circuit Judges.
Case: 21-51151     Document: 00516504857           Page: 2   Date Filed: 10/12/2022

                                    No. 21-51151


   Per Curiam:*
          Appellant Jose Garcia is a member of a class action filed by Plaintiffs-
   Appellees David Matson, Barbara Matson, and Yolanda Garret on behalf of
   themselves and those similarly situated. Garret and the Matsons alleged that
   Defendant-Appellee NIBCO manufactured defective products that were
   used in residential plumbing and that NIBCO’s manufacturing defects
   caused or could cause leaks and subsequent damage to class-member homes.
   Plaintiffs reached a settlement with NIBCO, which the lower court
   provisionally approved. During the notice period, Garcia objected to the
   settlement, arguing that the prerequisites for class certification under Rule
   23(a) of the Federal Rules of Civil Procedure could not be met because the
   affected individuals in the class had interests adverse to those class members
   that were not yet affected but could be in the future. He also argued that the
   settlement was otherwise inadequate. The district court overruled his
   objections and entered a final order certifying the class and approving the
   settlement.
          For the reasons set forth below, we AFFIRM.
                                         I.
          NIBCO manufactured and sold polyethylene tubes, fittings, and
   clamps (“PEX products”), which were utilized nationally in the plumbing
   systems of various new residential constructions. Some homes that had been
   built with NIBCO PEX products later experienced leaks, and in December
   2013, homeowners in seven states—New Jersey, Pennsylvania, Alabama,
   Georgia, Texas, Oklahoma, and Tennessee—brought a nationwide putative
   class action against NIBCO for alleged manufacturing defects. Cole v.
   NIBCO, Inc., No. 13-CV-07871, 2015 WL 2414740, at *1, *4 (D.N.J. May 20,


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                         2
Case: 21-51151      Document: 00516504857           Page: 3   Date Filed: 10/12/2022




                                     No. 21-51151


   2015). On April 11, 2019, that case ended with a settlement between NIBCO
   and the Cole class members; however, that settlement excluded homeowners
   in Texas, like the Matsons, and homeowners in Alabama, like Garret.
          As a result, on June 19, 2019, the Matsons brought their own putative
   class action against NIBCO, alleging that NIBCO PEX products were
   defective and “caused or will cause them and [others] to suffer water damage
   to their residences.” They sought to certify a Rule 23(b)(3) class, and Garret
   later joined the Matsons as a class representative.
          By December 2020, Plaintiffs had reached a settlement agreement
   with NIBCO.      Per their agreement, the settlement class would cover
   homeowners in Texas and Alabama that had PEX products installed in their
   homes (at least 8000 homeowners), including both individuals that had
   already experienced leaks (the “wet” class members) and individuals that
   had not yet experienced leaks (the “dry” class members). The settlement
   fund was set at $7,650,000.00. Individuals who had already experienced
   leaks were eligible for reimbursement between 50% and 75% of the costs they
   spent on leak repairs and damages. If those individuals experienced three or
   more qualifying leaks, then 50% to 75% of the cost of replumbing would be
   covered. As for the dry class members, if those individuals experienced a leak
   at some point prior to May 16, 2025, they too would receive between 50% and
   75% of the costs for repair and other damages. If a third leak occurred prior
   to May 16, 2025, 50% to 75% of the cost of replumbing would also be covered.
   Finally, NIBCO agreed to provide discounted plumbing services and to pay
   attorneys’ fees separately from the $7,650,000.00 fund.
          On February 23, 2021, the district court granted preliminary approval
   of the settlement. Finding the requirements of Rule 23(a) preliminarily met,
   the court provisionally certified a Rule 23(b)(3) class for settlement purposes.
   See FED. R. CIV. P. 23(b)(3), (c)(2)(B).              The district court also




                                          3
Case: 21-51151      Document: 00516504857            Page: 4    Date Filed: 10/12/2022




                                      No. 21-51151


   preliminarily approved the settlement as fair and reasonable and authorized
   notice to all putative class members.
          Garcia was the sole objector to the settlement. He argued that the
   settlement should not be approved because: (1) the class representatives do
   not adequately represent the class; and (2) “the settlement fund is ‘grossly
   inadequate.’” As to that first reason, Garcia argued that an intra-class
   conflict existed between the wet class members and the dry class members.
   The district court held a hearing, overruled both objections, and issued a final
   order granting class certification and approving the settlement.
                                           II.
          The district court had original jurisdiction under 28 U.S.C.
   § 1332(d)(2), and we have appellate jurisdiction over Garcia’s timely appeal
   under 28 U.S.C. § 1291. We review the approval of a class action settlement
   for abuse of discretion. In re Deepwater Horizon, 739 F.3d 790, 798 (5th Cir.
   2014). This deferential standard recognizes “the essentially factual basis of
   the certification inquiry and of the district court’s inherent power to manage
   and control pending litigation.” Allison v. Citgo Petroleum Corp., 151 F.3d
   402, 408 (5th Cir. 1998). “A district court abuses its discretion if it: (1) relies
   on clearly erroneous factual findings; (2) relies on erroneous conclusions of
   law; or (3) misapplies the law to the facts.” McClure v. Ashcroft, 335 F.3d
   404, 408 (5th Cir. 2003).
                                           III.
          Garcia’s first objection to the settlement was based upon an argument
   that the class certification was improper because both class representatives
   were “wet class members” (as was he), so they could not, in his view,
   properly represent the “dry class members.” Class certification, among
   other things, requires “adequacy of representation” as described in the rule.
   FED. R. CIV. P. 23(a) (4).




                                            4
Case: 21-51151      Document: 00516504857           Page: 5    Date Filed: 10/12/2022




                                     No. 21-51151


          In its order issuing class certification and final approval for the
   settlement, the district court overruled Garcia’s objection regarding the
   intra-class conflict, concluding that Garcia lacked standing to bring this
   objection. The district did so explicitly, stating: “Garcia’s objections to the
   adequacy of the class representatives are overruled. To start, Garcia—who
   claims to have sustained approximately 20 leaks in his home—doesn’t have
   standing to complain about the adequacy of representation for class members
   who haven’t experienced a leak.” In a footnote, the district court cited to
   several cases supporting its conclusion that Garcia lacked standing to raise
   this objection. The district court then concluded that, even if Garcia did have
   standing, his adequacy argument was not meritorious.
          Although Garcia’s briefing discusses the merits of the adequacy issue
   at length, Garcia failed to appeal the district court’s ruling on standing. In
   fact, his opening brief completely failed to mention standing. We have
   repeatedly instructed litigants that we will not address an argument if they
   “fail[] to adequately brief the argument on appeal,” let alone if they fail to
   brief it altogether. Rollins v. Home Depot USA, 8 F.4th 393, 397 (5th Cir.
   2021). With a few exceptions not implicated here, we will not consider
   “grounds for reversal not set forth in a petitioner’s (or appellant’s) opening
   brief.” Rodriguez v. INS, 9 F.3d 408, 414 n.15 (5th Cir. 1993); cf., e.g., United
   States v. Charles, 469 F.3d 402, 408 (5th Cir. 2006) (“A single conclusory
   sentence in a footnote is insufficient to raise an issue for review.”); United
   States v. Reagan, 596 F.3d 251, 254 (5th Cir. 2010) (“Reagan, who is
   represented by appointed counsel, does nothing beyond listing these points
   of error—he offers no further arguments or explanation. This is a failure to
   brief and constitutes waiver.”); United States v. Stalnaker, 571 F.3d 428, 439–
   40 (5th Cir. 2009) (“Although she describes a laundry list of grievances, she
   does not fully explain them and often does not cite the record or relevant law.
   As a result, most of the matters are waived for inadequate briefing.”




                                          5
Case: 21-51151         Document: 00516504857                Page: 6       Date Filed: 10/12/2022




                                            No. 21-51151


   (footnote omitted)). Accordingly, we do not address the merits of the
   objection regarding the adequacy of representation.1
                                                IV.
           Garcia’s objection to the settlement itself is properly before us, as the
   standing ruling does not affect that issue. As to this objection, he contends
   that the settlement fund is inadequate. Rule 23(e) provides that to approve a
   settlement, the district court must first find that the settlement “is fair,
   reasonable, and adequate.” FED. R. CIV. P. 23(e)(2). There are several
   considerations that the Rule imposes, including: (1) adequate representation
   by the class representatives; (2) arm’s length negotiations; (3) that relief
   takes into account the costs of litigation, the effectiveness of distributing
   relief, and how attorneys’ fees are distributed; and (4) that “the proposal
   treats class members equitably relative to each other.” Id. Similarly, this
   court has previously articulated six factors that district courts should
   consider in determining whether the settlement fund is adequate:
           (1) the existence of fraud or collusion behind the settlement;
           (2) the complexity, expense, and likely duration of the
           litigation; (3) the stage of the proceedings and the amount of
           discovery completed; (4) the probability of plaintiffs’ success
           on the merits; (5) the range of possible recovery; and (6) the


           1
             Garcia has since offered two frivolous arguments for considering the standing
   issue. He alleges that he could not have appealed the standing ruling because it was not
   expressly mentioned in the final judgment. That is an obvious inaccuracy we need not
   address further. See, e.g., Fed. R. Civ. P. 54(a); Fed. R. App. P. 3(c)(1)(B), (c)(4).
   He also argues that the district court’s standing ruling was “dicta” because the court
   addressed the adequacy issue on the merits. Of course, that is also frivolous since, among
   other things, standing is jurisdictional. See Tex. All. for Retired Ams. v. Hughs, 976 F.3d 564,
   567 n.1 (5th Cir. 2020). Additionally, as noted above, adequacy of representation is part of
   the requirements for certifying a class, so the district court needed to address it whether or
   not there was an objection. See Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350–51 (2011).
   Thus, he fails to support any basis for our consideration of his waived argument.




                                                  6
Case: 21-51151         Document: 00516504857              Page: 7       Date Filed: 10/12/2022




                                          No. 21-51151


           opinions of the class counsel, class representatives, and absent
           class members.
   Reed v. Gen. Motors Corp., 703 F.2d 170, 172 (5th Cir. 1983).
           We note again that the standard of review is highly deferential, and the
   district court here thoroughly engaged with both the Rule 23(e)(2) and Reed
   factors. We see no abuse of discretion in the district court’s well-reasoned
   analysis and highlight the facts that best capture the fairness and adequacy of
   the settlement. First, Garcia does not dispute the district court’s finding that
   this settlement “either meets or exceeds” the Cole settlement, and the Cole
   class members incurred the additional cost of five years of litigation before
   reaching that settlement. The settlement offers payment at a percentage of
   an individual’s total losses, and that same percentage applies to both wet and
   dry class members. Attorneys’ fees are not distributed out of the fund (unlike
   in Cole). Moreover, individuals who have PEX products in their homes and
   had not yet experienced a leak could always opt out, as 415 individuals in this
   case did.2 Finally, members of the settlement class may still take advantage
   of NIBCO’s Limited Warranty for as long as the Limited Warranty period
   runs, even if that period runs after May 2025. The Limited Warranty has its
   own procedure, which is overseen by a Special Master appointed under the
   settlement but paid separate from the settlement fund. Given all of the
   above-listed aspects, we see no basis for determining that the district court
   abused its discretion in finding the settlement fund “fair, reasonable, and
   adequate.”
           AFFIRMED.




           2
             Indeed, Garcia himself opted out of the class but then, inexplicably, opted back in
   to challenge the settlement.




                                                7